Citation Nr: 1708960	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-25 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable evaluation for diplopia with left superior oblique palsy.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1960 to December 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for diplopia with left superior oblique palsy and assigned a noncompensable evaluation, effective October 13, 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2013 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran was scheduled for a January 2017 videoconference hearing; he did not attend.  In a January 2017 statement dated prior to the scheduled hearing, the Veteran requested that his Board hearing be rescheduled.  He said he had tried to request transportation and he had no one to transport him at that time.  Therefore, because good cause has been shown, a remand is required to reschedule the Veteran's hearing and to notify the Veteran of the date, time, and location of the hearing at the current address of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing at his current address of record.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




